Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 36-38, 42, and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2006/0257288) in view of Yamaji (US 5049159), Zeller (US 7112237), and Ozaki (WO 2015002324).
	Regarding Claims 1-2, Sun teaches a method of forming a gas detector comprising a hydrogen sulfide filter (abstract), the method comprising: introducing the hydrogen sulfide filter between an inlet of the gas detector and a gas sensor (abstract) comprising at least one of a catalytic sensor, a metal oxide semiconductor sensor, and a resonant sensor.  Sun teaches the filter made by impregnating a porous substrate with a removal medium, i.e. throughout a thickness ([0033]).  Sun teaches the hydrogen sulfide removal medium including copper compounds ([0033]).  
	Sun does not explicitly teach the removal medium being particulate copper hydroxide; however, Yamaji teaches a hydrogen sulfide removing sheet formed by a method comprising: mixing copper hydroxide particles with a solution to form a slurry (abstract); exposing one or more fibers to the slurry to form copper hydroxide over surfaces of the fiber (col. 3 ln. 1-27); producing a shaped product from the fibers fixed with the copper hydroxide (col. 4 ln. 20-30).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the removal medium of Sun to be a copper hydroxide slurry, as taught in Yamaji, because it is a known removal medium in the art and one 
	Sun and Yamaji does not explicitly teach the particles being dendritic; however, Zeller teaches a porous composite having nanoparticles dispersed therein for sensor applications (abstract).  Zeller teaches dendritic particles.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the particles of the combined references to include any of the shapes as suggested in Zeller, because Zeller teaches these are suitable for use in sensor applications and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the sensors of the combined references with particle shapes as suggested in Zeller.
	Sun does not explicitly teach the impregnating of the porous substrate performed by exposing the copper hydroxide particulate slurry to layers of intertwined fibers and drying the porous support; however, Ozaki teaches a filter media made by exposing layers of intertwined fibers to a particulate slurry.  Ozaki teaches drying the coated porous support (Example 53).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the impregnation method of the combined references to include a method as taught in Ozaki, because it is a known coating method in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the product of the combined references with a coating method as taught in Ozaki.
	Regarding Claims 3 and 38, Sun is silent as to the particle sizes.  Ozaki teaches the particles having sizes in the range of 5-1000 nm (page 17 ln. 16-22).  Zeller teaches dendritic particles and particles having a largest dimension size of less than about 1000 nm.  “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).”  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at 
	Regarding Claims 4 and 47, Sun does not explicitly teach a glass fiber filter; however, Ozaki teaches a glass fiber filter being a suitable support (Example 53).  Ozaki teaches E-glass substrates, i.e. borosilicate glass (pg. 38 ln. 16-23).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the fibers of the combined references to have glass fibers, as taught in Ozaki, because they are known fibers in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the filter of Sun with fibers as taught in Ozaki.
	Regarding Claim 5, Ozaki teaches dipping the porous support in the slurry (Example 50).
	Regarding Claim 6, The combined references do not teach repeated dipping; however, Ozaki teaches repeated jetting procedures to achieve a photocatyst layer with a desired total amount of photocatalyst (Example 61).  It would have been prima facie obvious to one of ordinary skill in the art to modify the dipping process of the combined references to include repeating the process, as suggested by Ozaki, in order to achieve a desired total amount of particles in the final product.
	Regarding Claim 7, Sun teaches a stack of six layers of impregnated cloth ([0049]).
	Regarding Claim 36, Ozaki teaches embodiments wherein the suspension comprises an organic solvent (pg. 36 ln. 14-16).  Ozaki teaches an embodiment wherein the solvent is acetone (Example B).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the solvent of the combined references to have acetone, as taught in Ozaki, because they are known solvents in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the filter of Sun with acetone as taught in Ozaki.

	Regarding Claim 42, Sun teaches the porous support between a first and second filter layer substantially free of the copper hydroxide (PTFE filter disks 30 and 44, [0046]-[0051]).    Sun teaches the porous support being an activated carbon cloth ([0049]).  Sun does not explicitly teach the porous support being PTFE; however, Ozaki teaches porous substrates wherein PTFE is an alternative to activated carbon filter materials (pg. 34 ln. 10-16).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include a PTFE substrate, as taught in Ozaki, because it is a known porous substrate for filtering applications and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the filter of Sun with porous substrates as taught in Ozaki.
	Regarding Claim 44, Sun is silent as to the filter’s pore size.  Ozaki teaches a porous layer having an average pore size of 0.1-10 microns.  Ozaki teaches trapping efficiency may suffer when the pore size exceeds 10 microns and pressure loss may increase when the pore size is less than 0.1 microns (pg. 52 ln. 24-pg. 51 ln. 2).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the pore size of Sun to be a size as taught in Ozaki, in order to achieve a product having the desired trapping efficiency and pressure loss.   
	Regarding Claim 45, Sun is silent as to the porosity of the filter; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine an appropriate porosity.  Ozaki teaches the gas permeable filter having a porosity sufficient to allow a gaseous carrier to flow through the substrate (pg. 33 ln. 3-5). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the porosity of the 
	Regarding Claim 46, Sun is silent as to the agglomeration or non-agglomeration of the deposited particles; therefore, one of ordinary skill in the art would look to related art to determine a suitable particle deposition structure.  Zeller teaches both agglomerations, particles sintered to each other, and non-agglomerates, particles sintered to the base.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the particle deposition structure of the combined references to be a structure, as taught in Zeller, because it is a known structure for sensor and filter devices and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the sensor of the combined references with a particle deposition structure as taught in Zeller.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2006/0257288) in view of Yamaji (US 5049159), Zeller (US 7112237), and Ozaki (WO 2015002324) as applied to claims 1-7, 36-38, 42, and 44-47 above, and further in view of Schattke (US 6305214).
	Regarding Claim 8, The combined references do not explicitly teach vacuum infiltration; however, Schattke teaches vacuum infiltration is known in the gas sensor manufacturing art (col. 7 ln. 10-33).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the coating method of the combined references to have vacuum infiltration, as taught in Schattke, because it is a known method in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the filter of Sun with vacuum infiltration as taught in Schattke.

s 34-35, 39-40, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2006/0257288) in view of Yamaji (US 5049159), Zeller (US 7112237), and Ozaki (WO 2015002324) as applied to claims 1-7, 36-38, 42, and 44-47 above, and further in view of Shirk (US 2004/0176246).
	Regarding Claims 34-35, The combined references do not explicitly teach surfactants; however, Shirk teaches wetting agents including sulfonates are desirable for dispersing particles, including copper hydroxide ([0058], [0076]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the slurry of the combined references to have wetting agents, as taught in Shirk, because they are known slurry components in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the filter of Sun with wetting agents as taught in Shirk.
	Regarding Claim 39-40, The combined references do not teach a concentration gradient; however, Shirk teaches gas filters with a concentration gradient.  Shirk teaches a higher concentration is at the surface through which the gas enters and a lower concentration at the surface through which the gas exits ([0022]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the concentrations of the combined references to include a gradient, as taught in Shirk, because they are known concentrations in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the filter of Sun with a gradient as taught in Shirk.
	Regarding Claim 43, The combined references are silent as to the weight percent of particles on the surface of the support; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine an appropriate surface concentration. Shirk teaches filter medium with varying concentrations of catalyst there through with a relatively high concentration at locations where the gas is likely to contact and relative low concentrations at locations where the gas is unlikely to contact ([0022]).  Generally, differences in concentration or temperature will not support the .

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2006/0257288) in view of Yamaji (US 5049159), Zeller (US 7112237), and Ozaki (WO 2015002324) as applied to claims 1-7, 36-38, 42, and 44-47 above, and further in view of Zuberi (US 2007/0104622).
	Regarding Claim 41, Sun teaches filters being layered ([0049]).  The combined references do not explicitly teach layers having different types of fibers; however, gas filters with multiple layers distinguished from one another by composition, density, or porosity are known in the art (Zuberi, [0046]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the multi-layered filter of Sun to include layers having different compositions, as suggested by Zuberi, in order to achieve the desired filtering parameters and because layered filters with different layer compositions are known in the art.

Response to Arguments
Applicant’s arguments, see amendments, filed 11/8/2021, with respect to the previous prior art rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant's other arguments filed 11/8/2021 have been fully considered but they are not persuasive.
Applicant argues Yamaji does not appear to teach or suggest “exposing one or more layers of a porous support comprising a filter including a plurality of intertwined fibers to the slurry to form copper hydroxide over surfaces of the porous support.” Applicant argues Yamaji teaches that after forming and drying the fibers, the fibers may be shaped.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed in the rejection, Ozaki teaches a filter media made by exposing layers of intertwined fibers to a particulate slurry and drying the coated porous support.
	Applicant argues Ozaki appears to be silent regarding copper hydroxide particles. Applicant argues it would not have been obvious to simply replace the particles of WO3 and CeO2 with copper hydroxide because the solvent would affect the solubility of the particles.  In response to applicant’s argument, Ozaki teaches a variety of particles including copper oxides (pg. 3 ln. 6-13).
Applicant argues Schattke appears to be silent regarding copper hydroxide and use as a filter.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Schattke is cited as to the suitability of vacuum infiltration in the gas sensor art.  Schattke is not cited as to the specific materials and subsequent uses.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712